CLEANTECH SOLUTIONS INTERNATIONAL, INC. No. 9 Yanyu Middle Road Qianzhou Village, Huishan District, Wuxi City Jiangsu Province, China 214181 May 30, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet Washington, DC 20549 Attention: Jay Mumford, Esq. Re: Cleantech Solutions International, Inc. Amendment No. 1 to Registration Statement on Form S-3 Filed May 29, 2013 File No. 333-188142 Ladies and Gentlemen: Cleantech Solutions International, Inc. (the “Company”) hereby withdraws its request for acceleration included in the correspondence dated May 29, 2013 with respect to the captioned Registration Statement on Form S-3. Sincerely, /s/ Adam Wasserman Adam Wasserman Chief Financial Officer
